Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the Request for Continued Examination filed on 06/21/2021.
Claims 1, 3 and 19 have been amended.
Claims 21and 22 have been newly added.
Claim 4 has been cancelled.
Claims 1-3 and 5-22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-3, 5-18 and 21-22 are directed to a method (i.e., a process) and claims 19 and 20 are directed to a system (i.e., a machine).  Accordingly, claims 1-3 and 5-22 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claims 1 and 3 are the method claims, while claim 19 covers a system claim.
Specifically, independent claim 1 recites:	
A computer-implemented method for improving the accuracy of detecting medical claim fraud, waste and abuse, the method comprising the steps of:
 with a derived medical record server that includes at least one first computer readable media storing one or more first executable instructions and one or more first processing units, 
receiving member data for a member under a health plan; 
parsing the member data with a data analysis engine; 
generating a preliminary derived medical record by aggregating the parsed member data;
identifying relevant healthcare data in unstructured data of free-textural data sources of the member data by interpreting the unstructured data using a natural language processing engine;
generating an intermediate derived medical record by merging the identified relevant healthcare data with the preliminary derived medical record; 
analyzing the parsed member data comprising the health plan of the member against the relevant healthcare data and a claim history of the member to generate an about one or more medical attributes of the member that are not present in the member data; 
generating the complete derived medical record by merging the inference with the intermediate derived medical record; 
with a claim processing system that includes at least one second computer readable media storing one or more second executable instructions and one or more second processing units, 
receiving a new adjudicating claim for the member; 
analyzing the adjudicating claim using pre-payment rules;
assigning a score to the adjudicating claim indicative of whether the adjudicating claim relates to an instance of one or more of fraud, waste or abuse; 
determining that the score assigned to the adjudicating claim passes a threshold for sending the adjudicating claim for further automatic review or manual review; 
when the score assigned to the adjudicating claim passes the threshold and before sending the adjudicating claim for the further automatic review or the manual review, with the derived medical record engine: 
analyzing the adjudicating claim against the complete derived medical record, by comparing inferences in the complete derived medical record;
determining whether the analysis supports the score assigned to the adjudicating claim without allocating resources for the further automatic review or sending the adjudicating claim for the manual review; 
routing the adjudicating claim for finalization and payment responsive to determining that the analysis does not support the score assigned to the adjudicating claim without sending the adjudicating claim for the further automatic review or the manual review; and 
updating the complete derived medical record using a finalized claim generated from the adjudicating claim.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because processing an adjudicated healthcare claim based on scoring the adjudicated healthcare claim and parsing member data for fraud, waste, abuse and analyzing relevant healthcare data such as notes, contracts, member policies and clinical guidelines using natural language processing all relate to business interactions/managing human behavior/insurance interactions between people. The claims involve a series of steps for analyzing natural language text of gathered member medical records to adjudicate an appropriate medical claim for payment, which is a process that deals with medical insurance, which are financial agreements, and more specifically involves detecting fraud, waste and abuse of legal and financial obligations set forth between a healthcare provider and patient.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2, 5-18 and 20-22 (similarly for independent claims 1, 3 and 19) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
Turning to the dependent claims, claims 5-7 describe what the data is such as inference data that the member is in good health, the member data is claim data, claim history, provider data, provider associations, demographic data, procedures, diagnoses, providers, dates of patient visits by the member or frequency of patient visits by the member, claims 2, 8-17 and 21-22 describes determining data such as allocating memory and analyzing historical claim data and flagged member data, parsing storage to 
2019 PEG: Step 2A - Prong Two:

In the present case, for representative independent claim 1 (similar to claims 3 and 19), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer-implemented method for improving the accuracy of detecting medical claim fraud, waste and abuse, the method comprising the steps of:
 with a derived medical record server that includes at least one first computer readable media storing one or more first executable instructions and one or more first processing units (conventional computer implementation as noted below, see MPEP § 2106.05(f)), 
receiving member data for a member under a health plan (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
parsing the member data with a data analysis engine (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
generating a preliminary derived medical record by aggregating the parsed member data;
identifying relevant healthcare data in unstructured data of free-textural data sources of the member data by interpreting the unstructured data using a natural language processing engine (conventional computer implementation as noted below, see MPEP § 2106.05(f));
generating an intermediate derived medical record by merging the identified relevant healthcare data with the preliminary derived medical record; 
analyzing the parsed member data comprising the health plan of the member against the relevant healthcare data and a claim history of the member to generate an about one or more medical attributes of the member that are not present in the member data; 
generating the complete derived medical record by merging the inference with the intermediate derived medical record; 
with a claim processing system that includes at least one second computer readable media storing one or more second executable instructions and one or more second processing units (conventional computer implementation as noted below, see MPEP § 2106.05(f)), 
receiving a new adjudicating claim for the member (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
analyzing the adjudicating claim using pre-payment rules;
assigning a score to the adjudicating claim indicative of whether the adjudicating claim relates to an instance of one or more of fraud, waste or abuse; 
determining that the score assigned to the adjudicating claim passes a threshold for sending the adjudicating claim for further automatic review or manual review; 
when the score assigned to the adjudicating claim passes the threshold and before sending the adjudicating claim for the further automatic review or the manual review, with the derived medical record engine: 
analyzing the adjudicating claim against the complete derived medical record, by comparing inferences in the complete derived medical record;
determining whether the analysis supports the score assigned to the adjudicating claim without allocating resources for the further automatic review or sending the adjudicating claim for the manual review; 
routing the adjudicating claim for finalization and payment responsive to determining that the analysis does not support the score assigned to the adjudicating claim without sending the adjudicating claim for the further automatic review or the manual review; and 
updating the complete derived medical record using a finalized claim generated from the adjudicating claim.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a derived medical record server, at least one first computer readable media storing one or more first executable instructions, one or more first processing units, at least one second computer readable media, a data analysis engine and a natural language processing engine the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving member data for a member under a health plan” and “receiving a new adjudicating claim for the member,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 1 (similar to claims 3 and 19) does not have any additional elements.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-3, 5-18 and 21-22 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2 and analogous independent claim 3 with its dependent claims 5-18, analogous independent claim 19 with its dependent claim 20do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the derived medical record server, at least one first computer readable media 
Regarding the additional limitation “receiving member data for a member under a health plan” and “receiving a new adjudicating claim for the member,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 1 and analogous independent claims 3 and 19 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 8 and analogous independent claim 3, there is no additional elements.
Therefore, claims 1-3, 5-18 and 21-22 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5-9, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2004/0078228A1) in view of Charlot (US 2015/0088548 A1) further view of Nigam (US 2013/0226616 A1).
Claim 3:
Fitzgerald discloses a method for generating a derived medical record of a member, the method comprising:
receiving member data (Shown in Fig. 3 (Item 303) as stored received clinical and financial patient encounter related information mentioned in P0033.);
generating a preliminary derived medical record by aggregating the member data (Disclosing a preliminary derived medical record in P0006, where a system monitors healthcare encounter related information derived from patient interaction with a healthcare provider to detect irregular data patterns. Also see P0040 and Fig. 1 (Items 68 and 74).);
identifying relevant healthcare data of the member data by using a natural language processing engine (In P0035, the user command search serves a as integrating the free text data with natural language means. See Fig. 3 (Item 309).);
generating an intermediate derived medical record by merging the identified relevant healthcare data with the preliminary derived medical record (Disclosed as reporting in P0021. In [P0016-P0017] the system examines, records and message or stored data associated with orders for services or procedures, test results, laboratory results, billing and claim data, patient records and associated diagnosis, treatment, medication and protocol notes and codes. Also see P0019.);
generating the complete derived medical record by merging the inference with the intermediate derived medical record (Shown as Fig. 4, mentioned in P0033.);
automatically applying the inference contained in the complete derived medical record to member claims (The claims surveillance analysis (P0004, P0016-P0016) and claim data monitored and searched in real time (P0021) for conclusive findings, patterns, updates and results.).
Fitzgerald does not explicitly teach:
analyzing the parsed member data comprising the health plan of the member against the relevant healthcare data and a claim history of the member to generate an inference about one or more medical attributes of the member that are not present in the member data. 
Charlot teaches that it was known in the art of managing healthcare insurance claims before the effective filing date of the invention to have analyzing patient claim history, member data, healthcare plan and current medical record to infer medical attributes that were not present to predict the likelihood of wasted medical resources. Terminology analysis of insurance claim record in P0010, problems, plans, procedures and histories of patient’s medical record (P0084-P0085) all attribute to categorizing the patient’s condition/medical attribute. See Fig. 9, where clinical encounter data, additional data and codified data reflect a diagnosis (P0119-P01223.).
Therefore, it would have been obvious to one of ordinary skill in the art managing healthcare insurance claims before the effective filing date of the invention to modify the method and system of Fitzgerald to have analyzing the parsed member data comprising the health plan of the member against the relevant healthcare data and a claim history of the member to generate an inference about one or more medical attributes of the member that are 
Fitzgerald and Charlot do not explicitly teach unstructured data of free-textural data sources, interpreting the unstructured data.
Nigam teaches that it was known in the art of data mining medical records before the effective filing date of the invention to have investigative unstructured, free-textual data to optimize searching electronic medical records while properly diagnosing a patient. Taught in [P0013, P0015] given the amount of data in spontaneous reporting systems (such as the Adverse Events Report System, AERS), the increase in exchange of electronic health records (EHR), the availability of tools for automated coding of unstructured text using natural language processing, the existence of over 250 biomedical ontologies, and the increasing access to large volumes of electronic medical data. Also see natural language processing, algorithms for machine learning for data mining (P0021, P0062, P0082) and syntactic terms (P0073-P0075). See Fig. 3, Fig. 4 and [P0077] The annotation pipeline of the present invention enables the use of the knowledge graph formed by the public biomedical ontologies (see FIG. 3) for enrichment analysis, disproportionality analysis, and other data-mining methods. In an implementation, annotation analysis of the free-text narrative was performed on electronic medical data.
Therefore, it would have been obvious to one of ordinary skill in the art of data mining medical records before the effective filing date of the invention to modify the method, software and system of Fitzgerald and Charlot to have investigative unstructured, free-textual data, as taught by Nigam, to optimize searching electronic medical records while properly diagnosing a patient. 
Claim 5:
               Fitzgerald discloses wherein the inference is that the member is in good health (In 0021, the non-redundant data from multiple healthcare providers construe recognizing a pattern of information obtained for a healthy individual.).
Claim 6:
               Fitzgerald discloses wherein the member data is selected from the group consisting of: claim data, claim history, provider data, provider associations, and demographic data (In [P0016-P0017] the system examines, records and message or stored data associated with orders for services or procedures, test results, laboratory results, billing and claim data, patient records and associated diagnosis, treatment, medication and protocol notes and codes. Also see Fig. 4, Fig. 8, P0019.).
Claim 7:
               Fitzgerald discloses wherein the member data is directed to one or more of: procedures, diagnoses, providers, dates of patient visits by the member or frequency of patient visits by the member (In [P0021] link multiple encounters related to care including pre-admission testing, inpatient stay, outpatient follow-up, treatments and outcomes, bills and payments across multiple providers and locations. See Fig. 8, P0040.).
Claim 8:
               Fitzgerald discloses wherein a data analysis engine parses storage to select the member data to be received (In [P0006] A search processor searches the database to identify a predetermined data pattern and determines whether an identified data pattern meets predetermined criteria, See Fig. 5.).
Claim 9:
               Fitzgerald discloses wherein the complete derived medical record is generated without accessing provider-requested medical records for the member
Claim 13:
               Fitzgerald discloses wherein automatically applying the inference to the member claims comprises (The claims surveillance analysis (P0004, P0016-P0016) and claim data monitored and searched in real time (P0021) for conclusive findings, patterns, updates and results.).
receiving a medical claim to be adjudicated (In [P0030] The collated claim data is submitted for pre-processing by trial adjudicator 48 using rules to validate the collated claim data is in condition for processing to initiate generation of payment.);
prior to completing adjudication of the medical claim, cross-referencing a parameter of the medical claim with the complete derived medical record (In [P0021] link multiple encounters related to care including pre-admission testing, inpatient stay, outpatient follow-up, treatments and outcomes, bills and payments across multiple providers and locations, where multiple providers serve as cross-referencing for patterns. See Fig. 8, P0040.);
determining whether the cross-referenced parameter is reasonable (Disclosing a preliminary derived medical record in P0006, where a system monitors healthcare encounter related information derived from patient interaction with a healthcare provider to detect irregular data patterns.);
flagging the medical claim for medical record review responsive to determining that the cross-referenced parameter is not reasonable (In [P0021] link multiple encounters related to care including pre-admission testing, inpatient stay, outpatient follow-up, treatments and outcomes, bills and payments across multiple providers and locations, where multiple providers serve as cross-referencing for patterns. See Fig. 8, P0040.); and
releasing the medical claim for adjudication and payment responsive to determining that the cross-referenced parameters are reasonable (In [P0016] the system examines, records and message or stored data associated with orders for services or procedures, test results, laboratory results, billing and claim data, patient records and associated diagnosis, treatment, medication and protocol notes and codes
Claim 14:
               Fitzgerald discloses wherein the medical claim comprises a pre-authorization request from a provider for running tests that were previously performed on the member (Disclosed in P0017, and in P0022, as eligibility request.);
wherein the complete derived medical record comprises information on the previously performed test; and wherein the method further comprises (Disclosed in P0018.):
generating an inference that the provider has knowledge of the previously run test; and releasing the medical claim for adjudication and payment (In [P0021] link multiple encounters related to care including pre-admission testing, inpatient stay, outpatient follow-up, treatments and outcomes, bills and payments across multiple providers and locations. See Fig. 8, P0040.).
Claim 16:
               Fitzgerald discloses evaluating the complete derived medical record to identify notable member behavior; and
taking an action responsive to determining that the notable member behavior includes an event wherein a follow up with the member is recommended (Disclosed in P0040, as any follow-up outside of the eligible 90 days or advisable predetermined fixed length fields serves as notable member behavior.).
Claim 17:
               Fitzgerald discloses evaluating the complete derived medical record to determine whether an inferred health risk exists; and taking an action responsive to determining that the inferred health risk exists (Disclosing patterns at risk factors in P0006, where a system monitors healthcare encounter related information derived from patient interaction with a healthcare provider to detect irregular data patterns.).
Claim 18:
               Fitzgerald discloses wherein taking an action comprises: informing the member of the inferred health risk by causing communication to be provided to the member; and suggesting remedial measures that the member may consider to mitigate the inferred health risk (Disclosing 15 in P0021 and alert message in P0036, where detect irregular data patterns having exceeded expected number of patient encounters construe inferred health risk by causing communication.).
Claim 19:
Fitzgerald discloses a derived medical record system comprising:
a derived medical record server, comprising instructions that, when executed, cause a processing unit to:
receive member data (Shown in Fig. 3 (Item 303) as stored received clinical and financial patient encounter related information mentioned in P0033.);
generate a preliminary derived medical record by aggregating the member data (Disclosing a preliminary derived medical record in P0006, where a system monitors healthcare encounter related information derived from patient interaction with a healthcare provider to detect irregular data patterns. Also see P0040 and Fig. 1 (Items 68 and 74).);
identify relevant healthcare data of the member data by using natural language processing (In P0035, the user command search serves a as integrating the free text data with natural language means. See Fig. 3 (Item 309).);
generate an intermediate derived medical record by merging the identified relevant healthcare data with the preliminary derived medical record (Disclosed as reporting in P0021. In [P0016-P0017] the system examines, records and message or stored data associated with orders for services or procedures, test results, laboratory results, billing and claim data, patient records and associated diagnosis, treatment, medication and protocol notes and codes. Also see P0019.);
generate the complete derived medical record by merging the inference with the intermediate derived medical record (Shown as Fig. 4, mentioned in P0033.); and
automatically applying the inference contained in the complete derived medical record to member claims (The claims surveillance analysis (P0004, P0016-P0016) and claim data monitored and searched in real time (P0021) for conclusive findings, patterns, updates and results.).
Fitzgerald does not explicitly teach:
analyzing the parsed member data comprising the health plan of the member against the relevant healthcare data and a claim history of the member to generate an inference about one or more medical attributes of the member that are not present in the member data. 
Charlot teaches that it was known in the art of managing healthcare insurance claims before the effective filing date of the invention to have analyzing patient claim history, member data, healthcare plan and current medical record to infer medical attributes that were not present to predict the likelihood of wasted medical resources. Terminology analysis of insurance claim record in P0010, problems, plans, procedures and histories of patient’s medical record (P0084-P0085) all attribute to categorizing the patient’s condition/medical attribute. See Fig. 9, where clinical encounter data, additional data and codified data reflect a diagnosis (P0119-P01223.).
Therefore, it would have been obvious to one of ordinary skill in the art managing healthcare insurance claims before the effective filing date of the invention to modify the method and system of Fitzgerald to have analyzing the parsed member data comprising the health plan of the member against the relevant healthcare data and a claim history of the member to generate an inference about one or more medical attributes of the member that are not present in the member data, as taught by Charlot, to predict the likelihood of wasted medical resources. 
Fitzgerald and Charlot do not explicitly teach unstructured data of free-textural data sources, interpreting the unstructured data.
Nigam teaches that it was known in the art of data mining medical records before the effective filing date of the invention to have investigative unstructured, free-textual data to optimize searching electronic medical records while properly diagnosing a patient. Taught in given the amount of data in spontaneous reporting systems (such as the Adverse Events Report System, AERS), the increase in exchange of electronic health records (EHR), the availability of tools for automated coding of unstructured text using natural language processing, the existence of over 250 biomedical ontologies, and the increasing access to large volumes of electronic medical data. Also see natural language processing, algorithms for machine learning for data mining (P0021, P0062, P0082) and syntactic terms (P0073-P0075). See Fig. 3, Fig. 4 and [P0077] The annotation pipeline of the present invention enables the use of the knowledge graph formed by the public biomedical ontologies (see FIG. 3) for enrichment analysis, disproportionality analysis, and other data-mining methods. In an implementation, annotation analysis of the free-text narrative was performed on electronic medical data.
Therefore, it would have been obvious to one of ordinary skill in the art of data mining medical records before the effective filing date of the invention to modify the method, software and system of Fitzgerald and Charlot to have investigative unstructured, free-textual data, as taught by Nigam, to optimize searching electronic medical records while properly diagnosing a patient. 
Claim 20:
Fitzgerald further discloses further comprising a claim processing system communicatively coupled to the derived medical record server and configured to cooperate with the derived medical record server to cross-reference a derived medical record associated with a received medical claim.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2004/0078228 A1) in view of Charlot (US 2015/0088548 A1) in view of Nigam (US 2013/0226616 A1) further in view of Eidex (US 2003/0229519 A1).
Claim 1:
Fitzgerald discloses a computer-implemented method for improving the accuracy of detecting medical claim fraud, waste and abuse (See Abstract, P0003 and [P0020] The system also identifies fraud or abuse in claims made to healthcare payer organizations and fiscal intermediaries (such as healthcare insurance companies or guarantors) by identifying individual suspect claims and systemic patterns of abuse.) the method comprising the steps of:
with a derived medical record server that includes at least one first computer readable media storing one or more first executable instructions and one or more first processing units (Shown in Fig. 1 as Application 200 (operating on server 100), P0023 and multiple portals, 20, 22, 24,26 and 28 in Fig. 2 as one or more first processing units in P0026-P0027.),
receiving member data for a member under a health plan (Shown in Fig. 3 (Item 303) as stored received clinical and financial patient encounter related information mentioned in P0033.);
parsing the member data with a data analysis engine (Taught as analyzing medical claim and clinical data in P0004, P0018.);
generating a preliminary derived medical record by aggregating the parsed member data (Disclosing a preliminary derived medical record in P0006, where a system monitors healthcare encounter related information derived from patient interaction with a healthcare provider to detect irregular data patterns. Also see P0040 and Fig. 1 (Items 68 and 74).);
identifying relevant healthcare data, using a natural language processing engine (In P0035, the user command search serves a as integrating the free text data with natural language means. See Fig. 3 (Item 309).);
generating an intermediate derived medical record by merging the identified relevant healthcare data with the preliminary derived medical record (Disclosed as reporting in P0021.);
generating the complete derived medical record by merging the inference with the intermediate derived medical record (In [P0033] The acquired encounter related information includes claim related data, transaction related data, patient hospital admission identification data, payment related data, data representing a request for information, data identifying a medical procedure authorization, clinical data associated with an encounter or data associated with reimbursement denial or acceptance, for example. FIG. 4.);
with a claim processing system that includes at least one second computer readable media storing one or more second executable instructions and one or more second processing units (The aggregated data and statistical claim data reports established in P0005 shown in Fig. 4 as a user interface display image illustrating a patient claim billing record for multiple patient encounters. Also, see Fig. 1 as Application 200 (operating on server 100), P0023 and multiple portals, 20, 22, 24, 26 and 28 in Fig. 2 as one or more first processing units in P0026-P0027.);
receiving a new adjudicating claim for the member (In [P0030] The collated claim data is submitted for pre-processing by trial adjudicator 48 using rules to validate the collated claim data is in condition for processing to initiate generation of payment.);
analyzing the adjudicating claim using pre-payment rules (Established in P0004 as analysis and scoring of claim data for patterns ion P0018 and acquired encounter related information includes claim related data in P0033.);
assigning a score to the adjudicating claim indicative of whether the adjudicating claim relates to an instance of one or more of fraud, waste or abuse (In [P0004] claims surveillance involving analysis and scoring of claim related information in particular databases for subsequent manual review. Also see P0006, P0018.);
analyzing the adjudicating claim against the complete derived medical record, by comparing inferences in the complete derived medical record, (Disclosed in P0004, automatically recognizing patterns in real time financial and healthcare claim elements comply with predetermined requirements including, health plan reimbursement conditions, health plan format requirements, a reimbursement formula, reimbursement constraints and a reimbursement computation procedure in [P0016-P0018], P0030.);
determining whether the analysis supports the score assigned to the adjudicating claim without allocating resources for the further automatic review or sending the adjudicating claim for the manual review (In [P0004] claims surveillance involving analysis and scoring of claim related information in particular databases for subsequent manual review. Also see P0006, P0018.);
Fitzgerald does not explicitly teach:
analyzing the parsed member data comprising the health plan of the member against the relevant healthcare data and a claim history of the member to generate an inference about one or more medical attributes of the member that are not present in the member data. 
Charlot teaches that it was known in the art of managing healthcare insurance claims before the effective filing date of the invention to have analyzing patient claim history, member data, healthcare plan and current medical record to infer medical attributes that were not present to predict the likelihood of wasted medical resources. Terminology analysis of insurance claim record in P0010, problems, plans, procedures and histories of patient’s medical record (P0084-P0085) all attribute to categorizing the patient’s condition/medical attribute. See Fig. 9, where clinical encounter data, additional data and codified data reflect a diagnosis (P0119-P01223.).

Although Fitzgerald discloses natural language processing as mentioned above, Fitzgerald and Charlot do not explicitly teach when the natural language processing is applied in unstructured data of free-textural data sources of the member data interpreting the unstructured data.
Nigam teaches that it was known in the art of data mining medical records before the effective filing date of the invention to have investigative unstructured, free-textual data to optimize searching electronic medical records while properly diagnosing a patient. Taught in [P0013, P0015] given the amount of data in spontaneous reporting systems (such as the Adverse Events Report System, AERS), the increase in exchange of electronic health records (EHR), the availability of tools for automated coding of unstructured text using natural language processing, the existence of over 250 biomedical ontologies, and the increasing access to large volumes of electronic medical data. Also see natural language processing, algorithms for machine learning for data mining (P0021, P0062, P0082) and syntactic terms (P0073-P0075). See Fig. 3, Fig. 4 and [P0077] The annotation pipeline of the present invention enables the use of the knowledge graph formed by the public biomedical ontologies (see FIG. 3) for enrichment analysis, disproportionality analysis, and other data-mining methods. In an implementation, annotation analysis of the free-text narrative was performed on electronic medical data.

Although Fitzgerald discloses scoring an adjudicated claim as mentioned above, Fitzgerald, Charlot, and Nigam do not explicitly teach thresholds used when scoring an adjudicated claim that prompts a manual review, routed for finalizing claim payment and updating a complete derived medical record using a finalized claim. Eidex teaches:
determining that the score assigned to the adjudicating claim passes a threshold for sending the adjudicating claim for further automatic review or manual review (See detecting fraud from exceeded prescription claim scores in P0012-P0013 and notifications of fraud and abuse in P0023.).  
when the score assigned to the adjudicating claim passes the threshold and before sending the adjudicating claim for further automatic review or manual review, with the derived medical record engine (Taught as payer-defined business rules are stored in the data files 134 or in the database(s) 105 in [P0045-P0047] where a claim is approved (i.e., its fraud score is less than that defined by a payer), the claim is passed to the payer systems(s) 108 for processing.):
routing the adjudicating claim for finalization and payment responsive to determining that the analysis does not support the score assigned to the adjudicating claim without sending the adjudicating claim for the further automatic review or manual review (Taught as rejecting the claim when the fraud score fails to exceed the threshold value in P0011, P0014, P0016.); and
updating the complete derived medical record using a finalized claim generated from the adjudicating claim (Taught as further processing the prescription claim (P0011, P0015) and approval in P0028.).
Eidex teaches that it was known in the art of healthcare claim fraud and abuse before the effective filing date of the invention to have scoring an adjudicated claim that prompts a manual review, routed for finalizing claim payment and updating a complete derived medical record using a finalized claim to identify perpetrators misusing the healthcare industry. See Fig. 2 (Items 142, 144, 150, 156), abstract. In [P0016] the means for analyzing are operable to generate a fraud score corresponding to the prescription claim, means for comparing the fraud score to at least one threshold value generated at least in part by a payer, and means for rejecting the prescription claim as fraudulent where the fraud score exceeds the threshold value.  Also see Fig. 3, taught in P0045-P0047.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare claim fraud and abuse before the effective filing date of the invention to modify the method, software and system of Fitzgerald, Charlot and Nigam to have scoring an adjudicated claim that prompts a manual review, routed for finalizing claim payment and updating a complete derived medical record using a finalized claim, as taught by Eidex, to identify perpetrators misusing the healthcare industry.
Claim 15:
Although Fitzgerald discloses determining whether the cross-referenced parameter is reasonable as mentioned above, Fitzgerald, Charlot and Nigam do not explicitly teach:
wherein determining whether the cross-referenced parameter is reasonable comprises determining whether the parameter passes a threshold and/or whether the parameter matches an expected parameter indicated by the complete derived medical record.
Eidex teaches that it was known in the art of healthcare claim fraud and abuse before the effective filing date of the invention to have determining whether the cross-referenced parameter is reasonable comprises determining whether the parameter passes a threshold or whether the parameter matches an expected parameter indicated by the complete derived medical record to utilize a standard value system while identifying perpetrators misusing the healthcare industry. See Fig. 2 (Items 142, 144, 150, 156), abstract. In [P0016] the means for analyzing are operable to generate a fraud score corresponding to the prescription claim, means for comparing the fraud score to at least one threshold value generated at least in part by a payer, and means for rejecting the prescription claim as fraudulent where the fraud score exceeds the threshold value.  Also see Fig. 3, taught in P0045-P0047.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare claim fraud and abuse before the effective filing date of the invention to modify the method, software and system of Fitzgerald, Charlot and Nigam to have determining whether the cross-referenced parameter is reasonable comprises determining whether the parameter passes a threshold or whether the parameter matches an expected parameter indicated by the complete derived medical record, as taught by Eidex, to utilize a standard value system while identifying perpetrators misusing the healthcare industry. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2004/0078228 A1) in view of Charlot (US 2015/0088548 A1) in view of Nigam (US 2013/0226616 A1) in view of Eidex (US 2003/0229519 A1) further in view of Forman (US 6,826,536 B1).
Claim 2:
Although Fitzgerald, Charlot, Nigam and Eidex teach responsive to determining that the analysis does not support the score assigned as mentioned above, Fitzgerald, Charlot, Nigam and Eidex do not explicitly teach: 
further comprising the step of, to the adjudicating claim causing the member and the provider to be flagged; and
allocating memory and processing resources for analysis of historical claims of the member and claims submitted by the provider associated with the flagged claim to enable derived medical record analysis of the claims against respective member derived medical records for fraud, waste and/or abuse.
Forman teaches, in column 3, lines 37-43, column 4, line 57 to column 5, line 8, column 5, 29-33, column 7, lines 50-58, that it was known in the art of healthcare claim fraud and abuse 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare claim fraud and abuse before the effective filing date of the invention to modify the method, software and system of Fitzgerald, Charlot, Nigam and Eidex to have adjudicating claim causing the member and the provider to be flagged and allocating memory and processing resources for analysis of historical claims of the member and claims submitted by the provider associated with the flagged claim to enable derived medical record analysis of the claims against respective member derived medical records for fraud, waste or abuse, as taught by Forman, to utilize a standard techniques while identifying perpetrators misusing the healthcare industry.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2004/0078228 A1) in view of Charlot (US 2015/0088548 A1) in view of Nigam (US 2013/0226616 A1) further in view of Forman (US 6,826,536 B1).
Claim 10:
Although Fitzgerald discloses wherein automatically applying the inference to the member claims comprises determining that the request for medical record review is not supported as mentioned above Fitzgerald, Charlot and Nigam do not explicitly teach:
further comprising: receiving a medical claim having a medical record review flag;
determining whether the medical record review flag is supported based on the complete derived medical record; and
removing the medical record review flag responsive to determining that the request for medical record review is not supported.
Forman teaches, in column 3, lines 37-43, column 4, line 57 to column 5, line 8, column 5, 29-33, column 7, lines 50-58, that it was old and well known in the art of healthcare claim fraud and abuse before the effective filing date of the invention to have having a medical record review flag, determining whether the medical record review flag is supported based on the complete derived medical record and removing the medical record review flag responsive to determining that the request for medical record review is not supported to utilize a standard techniques while identifying perpetrators misusing the healthcare industry. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare claim fraud and abuse before the effective filing date of the invention to modify the method, software and system of Fitzgerald, Charlot and Nigam to have having a medical record review flag, determining whether the medical record review flag is supported based on the complete derived medical record and removing the medical record review flag responsive to determining that the request for medical record review is not supported, as taught by Forman, to utilize a standard techniques while identifying perpetrators misusing the healthcare industry.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2004/0078228 A1) in view of Charlot (US 2015/0088548 A1) in view of Nigam (US 2013/0226616 A1) in view of Forman (US 6,826,536 B1) further in view of Eidex (US 2003/0229519 A1).
Claim 11:
Fitzgerald, Charlot, Nigam and Forman do not explicitly teach wherein determining whether the medical record review flag is supported comprises cross-referencing the medical claim with the complete derived medical record, and applying prepay rules and/or scoring algorithms to the claim.
Eidex teaches that it was old and well known in the art of healthcare claim fraud and abuse before the effective filing date of the invention to have determining whether the medical record review flag is supported comprises cross-referencing the medical claim with the complete derived medical record, and applying prepay rules and/or scoring algorithms to the claim to utilize a standard value system while identifying perpetrators misusing the healthcare industry. See Fig. 2 (Items 142, 144, 150, 156), abstract. In [P0016] the means for analyzing are operable to generate a fraud score corresponding to the prescription claim, means for comparing the fraud score to at least one threshold value generated at least in part by a payer, and means for rejecting the prescription claim as fraudulent where the fraud score exceeds the threshold value.  Also see Fig. 3, taught in P0045-P0047.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare claim fraud and abuse before the effective filing date of the invention to modify the method, software and system of Fitzgerald, Charlot, Nigam and Forman to have determining whether the medical record review flag is supported comprises cross-referencing the medical claim with the complete derived medical record, and applying prepay rules and/or scoring algorithms to the claim, as taught by Eidex, to utilize a standard value system while identifying perpetrators misusing the healthcare industry.

Claim 12:
Fitzgerald, Charlot, Nigam and Forman do not explicitly teach wherein the complete derived medical record comprises information about a rationale behind a behavior of the member and an inference that the behavior of the member is consistent with acceptable practices.
Eidex teaches that it was old and well known in the art of healthcare claim fraud and abuse before the effective filing date of the invention to have the complete derived medical record comprises information about a rationale behind a behavior of the member and an inference that the behavior of the member is consistent with acceptable practices to utilize a standard value system while identifying perpetrators misusing the healthcare industry. Taught in P0029. In [P0008] The fraud scoring engine utilizes a compilation of expert rules and profiling engine methodologies to determine the likelihood that a prescription claim is the result of fraudulent or abusive behavior.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare claim fraud and abuse before the effective filing date of the invention to modify the method, software and system of Fitzgerald, Charlot, Nigam and Forman to have the complete derived medical record comprises information about a rationale behind a behavior of the member and an inference that the behavior of the member is consistent with acceptable practices, as taught by Eidex, to utilize a standard value system while identifying perpetrators misusing the healthcare industry.

Response to Arguments
Applicant argues that The PTO has not demonstrated that independent claims 1, 3, and 19 are directed towards the Abstract Idea of certain methods of organizing human activity or a mental process, e.g. See pgs. 10-12 of Remarks – Examiner disagrees.
The claims involve a series of steps for processing an adjudicated healthcare claim based on scoring the adjudicated healthcare claim and parsing member data for fraud, waste, abuse and 
Applicant argues that The PTO has not demonstrated that independent claims 1, 3, and 19 are directed towards a practical application, e.g. See pgs. 13-15 of Remarks – Examiner disagrees.
Applicant argues that the claims 1-20 discloses an improvement to a computer, technology or technical field, e.g. See pgs. 9-10 of Remarks – Examiner disagrees.
The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
No technological improvements to gathering medical record data, data recognition, medical claim processing, analytics of fraud, waste or abuse detection and the functioning of the computer itself have been genuinely set forth and are nonetheless directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve 
Regarding the prior art rejections, Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103(a) and applied new art and art already of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        10/20/2021
/BETH V BOSWELL/Supervisor, Art Unit 3600